Unpublished opinions are not binding precedent in this circuit. PER CURIAM: William C. Bond petitions this court for a writ of mandamus. We conclude that Bond is not entitled to mandamus relief. Mandamus relief is a drastic remedy and should be used only in extraordinary circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402, 96 S.Ct. 2119, 48 L.Ed.2d 725 (1976); United States v. Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988). We have reviewed Bond’s petition and conclude that he has not established the existence of extraordinary circumstances warranting mandamus relief. To the extent Bond challenges the district court’s rulings in the action below, mandamus may not be used as a substitute for appeal. In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007). To the extent Bond requests that the district court judge be ordered to recuse himself from participation in Bond’s action, Bond has not established extrajudicial bias. See In re Beard, 811 F.2d 818, 826-27 (4th Cir. 1987). Accordingly, although we grant leave to proceed in forma pauperis, we deny the petition for a writ of mandamus. Because we dispose of the mandamus petition in this opinion on its merits, we respectfully deny Bond’s motions to allow a former United States Circuit Judge to appear in the case as “advisory counsel,” which motions we docketed as a motion to appoint counsel and a supplemental motion to appoint counsel. We deny Bond’s motions to require a response to the mandamus petition and to order-oral argument and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. PETITION DENIED